           Case 1:19-cv-03888-ALC Document 9 Filed 05/01/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEYSTONE FOODS HOLDINGS LIMITED
(n/k/a BEEF HOLDINGS LIMITED),

                           Plaintiff,                            Case No. 1:19-cv-03888

v.

TYSON FOODS, INC.,

                          Defendant.


                            NOTICE OF MOTION
                     OF DEFENDANT TYSON FOODS, INC.
                      FOR LEAVE TO FILE UNDER SEAL
     A PORTION OF AN EXHIBIT TO THE DECLARATION OF ADAM DECKINGER
           IN SUPPORT OF TYSON FOODS INC.’S MOTION TO COMPEL

         PLEASE TAKE NOTICE, that, upon the accompanying Memorandum of Law dated

May 1, 2019 and the Declaration of Adam Deckinger dated April 29, 2019, Defendant Tyson

Foods, Inc. (“Tyson”) will move this Court for an order permitting the filing under seal a portion

of Exhibit D to the Declaration of Adam Deckinger dated April 29, 2019 in Support of

Defendant’s Motion to Compel dated May 1, 2019, and for such other and further relief as is just

and proper.

Dated:         New York, New York
               May 1, 2019
                                                    DENTONS US LLP

                                                    By: /s/ Sandra D. Hauser

                                                    Sandra D. Hauser
                                                    Douglas W. Henkin
                                                    Ulyana Bardyn
                                                    DENTONS US LLP
                                                    1221 Avenue of the Americas
                                                    New York, New York 10020
                                                    Tel: (212) 768-6700

                                                1
Case 1:19-cv-03888-ALC Document 9 Filed 05/01/19 Page 2 of 2




                                 Fax: (212) 768-6800
                                 sandra.hauser@dentons.com
                                 douglas.henkin@dentons.com
                                 ulyana.bardyn@dentons.com

                                 Attorneys for Defendant Tyson Foods, Inc.




                             2
